Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 
Status of Claims
Claims 1-19 are currently pending.
Priority
Instant application 16199504, filed 11/26/2018 claims no benefit.  Therefore, the effective filing date is 11/26/2018.

Response to Applicant Argument/Amendment
In the response received 01/11/2022, Applicant argues that one does not have to reduce chemistry to practice and can omit that which is well known in the art.  Further, Applicant  argues that the claims are enabled due to the fact that organic chemistry is well established.  This argument has been considered but is not found to be persuasive for at least the following reasons.  The Wands factors with respect to amount of guidance, number of working examples, and the breath of the claims is such that the scope of enablement is maintained.  There is a single example in the specification, the breath of the claims covers a vast scope in which some of the chemistry may or may not be predictable in terms of synthesis, and there is limited to no guidance on precursors that are brought together.  Thus, Applicant argument has been considered 
An additional search was performed and art was identified (see 102 rejection below).
New Rejections
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8-10, 12-13, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR-2017131112 (“the ‘112 publication”, Derwent abstract provided, full document to follow, for structures see STN search notes attached in file wrapper pages 1419-1443).
The ‘112 publication teaches for example:

    PNG
    media_image1.png
    656
    621
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    418
    372
    media_image2.png
    Greyscale

In this case Y = C, the compound is attached through a phenyl substituent which is part of formula C where RJ or RI = aryl, and Z can be nitrogen.  With respect to claim 10, the claims does not require formula A or B but just further modifies them, therefore the claim reads on formula C as well.  With respect to the organic device limitations the abstract teaches at least a functioning device having all the components necessary as well as explicitly teaching a cathode and anode.  The compound is in a layer between the cathode and anode.  The device is capable of functioning as a consumer product since it contains a OLED.  The functioning device can be considered a formulation.

Claim(s) 1-3, 8-10, 12-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20190040314 (“the ‘314 publication”).
The ‘314 publication teaches for example: 

    PNG
    media_image3.png
    206
    241
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    328
    291
    media_image4.png
    Greyscale
.
In this case formula C is present Y = N, R2 = heteroaryl which is also formula C.  Further, the ‘314 publication teaches a dopant [0007] for example. The ‘314 publication teaches Ir based emissive dopants at [312] for example.  The ‘314 publication teaches different layers, see figure for example. For example, at [0141]:
(1) Anode/light emitting layer/cathode (2) Anode/light emitting layer/electron transport layer/cathode (3) Anode/hole transport layer/light emitting layer/cathode (4) Anode/hole transport layer/light emitting layer/electron transport layer/cathode (5) Anode/hole transport layer/light emitting layer/electron transport layer/electron injection layer/cathode (6) Anode/hole injection layer/hole transport layer/light emitting layer/electron transport layer/cathode (7) Anode/hole injection layer/hole transport layer/(electron blocking layer/) light emitting layer/(hole blocking layer/) electron transport layer/electron injection layer/cathode


Maintained Rejections
Claim Rejection – 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10, 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific covalent linkages between Formula I and Formulas A-C does not reasonably provide enablement for all possible combinations possible covalent linkages.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:

	1. The nature of the invention
	2. The state of the prior art
	3. The predictability or lack thereof in the art
	4. The amount of direction or guidance present
	5. The presence or absence of working examples
	6. The breadth of the claims
	7. The quantity of experimentation needed, and
	8. The level of skill in the art

The Nature of the Invention

The State of the Prior Art
	The state of the art is high, and synthetic chemistry is developed.  However, one would need to be capable of synthesizing different heterocycles having halogens or a coupling handle on every atom in all possible combinations of nitrogen containing rings of 1.  For example, in CN-106543302, the authors show how to couple between the nitrogen having a hydrogen atom, but do not show how to couple to the different positions on the ring given that the compound contains a cyclic secondary amine.
The Level of Skill in the Art and the Predictability or lack thereof in the art
	The level of skill in the synthetic art is high with respect to synthetic organic chemists and heterocyclic chemistry.  However, without having any intermediates for potential coupling listed in the specification, one cannot predict the impact of different functionality on the coupling system.  For example, how will one couple intermediate 1 to a different position on an sp2 hybridized carbon atom?  The free nitrogen couples as shown in the example.  One would need to synthesize differentially protected compounds.  Alternatively, one would need to attach a halogen on a different position on the compound 1.  Although, the level of skill in the organic chemical arts is high, one cannot predict whether a reaction would work without having some intermediates with defined substituents, much less while having free N-H substituents.
The Amount of Direction or Guidance Present


The Breadth of the Claims
	The claims are drawn to millions of compounds having different numbers of nitrogen atoms on rings, substituents, combinations of Formula I with Formula A or B or C.  Each of these possibilities can have substituents which could impact coupling – for example, amino groups, alkynyl groups, heteroaryl groups, etc.  How are these portions of the molecule protected? 
The Quantity of Experimentation Needed
	Based on the unpredictable nature of the invention and the state of the prior art and the breadth of the claims, one of ordinary skill in the pertinent art would be burdened with undue experimentation. 
	
Claim Objections
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622